I disagree with the majority in only one respect. Thelma Whitlow acted as the reporter at the coroner's inquest and was a witness at the trial below. The State elicited from her many *Page 752 
excerpts from appellant's testimony at the inquest. The prosecutor's questions usually began with words, "Did he say . . . ", and were so framed that the jury heard only the precise words that the prosecuting attorney selected. A typical question and answer were: "Did he say whether or not after he got her out on her back the car kept coming on slowly and finally came across her chest gradually?" "He said that it did."
It is evident that this procedure entails a possibility of real unfairness to the defendant. The State could, by choosing short excerpts from the former testimony, introduce statements that would appear to be far more damaging to the accused than they would seem if the context were known. For this reason it is the rule that if the State introduces an admission or confession made by the accused, he in turn may introduce whatever explanatory statements were made at the same time. Williams v. State, 69 Ark. 599, 65 S.W. 103. For instance, if the State should prove that the accused said, "I killed my wife," he may of course show that the entire sentence was, "I deny that I killed my wife," or that it was, "I killed my wife, but it was an accident."
In this case the appellant asked that the entire record of his earlier testimony be put in evidence; I agree that the request was properly denied. But the appellant's attorney then asked that he be permitted to examine the transcript from which the excerpts were taken. I think it was error to refuse this request.  The statute directs that the transcript of the proceedings at the inquest be turned over to the prosecuting attorney. Ark. Stats. (1947), 42-325. The accused is not supplied with a copy. He cannot in fairness be expected to remember every word that he said at the inquest some months before. A belated explanation from the witness stand would not appeal to the jury nearly so strongly as would proof that the explanation had been made in the first instance. Thus if the accused is denied access to the transcript from which excerpts are read, his right to introduce contemporaneous explanations is actually destroyed. I think that we have now sanctioned a procedure *Page 753 
by which the State in some cases might distort even an assertion of innocence into a confession of guilt.